Citation Nr: 1138438	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left wrist disability other than residuals of a ganglionectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the claims file.

This case was remanded by the Board for further development in October 2010.  


FINDINGS OF FACT

1.  A left wrist disability other than residuals of a ganglionectomy was not manifest in service and is not otherwise attributed to service. 

2.  A left wrist disability other than residuals of a ganglionectomy is not due to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A left wrist disability other than residuals of a ganglionectomy was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left wrist disability other than residuals of a ganglionectomy is not proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in August 2007.  Thus, VA's duty to notify in this case has been satisfied.  Moreover, in May 2010 the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by medical rationale.  

The record shows that the Veteran is in receipt of Social Security benefits.  However, the Veteran does not contend nor is there is any evidence in the record showing that the benefits are for the left wrist.  As such, the Board finds that a remand for the purpose of obtaining such records is not warranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  As the claim was filed in June 2007, the amendment is applicable in the present claim. 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

ANALYSIS

The Veteran appeals the denial of service connection for a left wrist disability other than residuals of a ganglionectomy.  After review of the record, the Board finds against the appeal.  

Service treatment records reveal a provisional diagnosis of ganglion cyst of the left wrist in April 1982.  A provisional diagnosis of ganglion cyst disease of the wrists was given in January 1983.  The Veteran had surgery in March 1983 to remove the ganglion cyst of the left wrist.  There were abnormal finding for the upper extremities at separation in September 1983.  Small ganglionic cyst on the right wrist and ganglion cyst removal left wrist March 1983 were noted.  

Examination in September 2007 revealed a decreased hand grip on the left side even though the Veteran was left handed.  An assessment was given of obvious previous left wrist injury with now current symptoms as well.  

Chronic left wrist pain was assessed in January 2008.  The Veteran presented with left arm pain complaints in February 2008.  Left wrist pain most likely related to carpal tunnel syndrome was diagnosed.  

The Veteran was seen for left wrist pain in April 2008.  He reported one year history of throbbing burning pain that starts in the wrist and radiates up to the left forearm.  There were numbness and tingling into the first through fourth digits on the left hand.  He related that he had several football injuries in service which cumulated in pain that he had for approximately a year.  Left wrist and finger paresthesias were assessed.  

In the February 2009 VA examination, a history of a ganglionic cyst removed from the Veteran's left wrist while in service in March 1983 was reported.  There was no evidence subsequent to the removal of a chronic disability.  The Veteran complained of worsening symptoms.  He related that the fifth finger on his left was extremely sensitive.  He wore a brace with an ice pack to the examination.  Examination revealed a well healed scar on the left wrist.  Although the Veteran reported swelling, there was no current edema.  Tinel's at the wrist and elbow were positive and he was very sensitive to touch.  He was unable to move the wrist due to sensitivity and pain.  

Neuropathy of the left hand was diagnosed.  The VA examiner noted that the Veteran had a ganglionic cyst removed while in service and that it would be unusual for a cyst removal to cause permanent nerve damage.  According to the examiner, if there was any permanent nerve damage it would be present immediately after the cyst removal of which there was no evidence.  However, the examiner related that the Veteran reported a history of multiple football injuries but without specific documentation.  The examiner stated that the Veteran had EMGs and that a full opinion would be added as an addendum if the Veteran had the EMG completed.  If not, the examiner opined that at that point it is less likely than not the Veteran's neuropathy is related to his ganglionic cyst removal.  

The Veteran was examined in March 2009.  During this examination, a history of pain and numbness in the left wrist and hand was noted.  The pain was described as a constant ache.  An impression was given of limited study secondary due to poor patient tolerance of EMG portion of the examination; electrodiagnostic evaluation of the left arm showed no evidence of median neuropathy, ulnar neuropathy or peripheral neuropathy; and EMG of the left upper extremity showed no evidence of an acute motor radiculopathy in the myotomes studied, levels C5, C6, C7, C8 and T1.  It was noted that the decreased muscle activation seen was a non-specific finding but could be due to pain, fatigue or weakness from an upper motor neuron etiology.  

In a March 2009 addendum, the VA examiner who also conducted the February 2009 examination stated that the Veteran presented for the EMG study with complaints and symptoms consistent with the history given in the examination.  The examiner opined that since there was no EMG evidence of nerve damage, the cause of the Veteran's symptoms were less likely than not related to the ganglion removal.  

In an April 2009 statement, Dr. C related that the Veteran had chronic pain in his left wrist and that he used a wrist brace to limit motion in the joint.  He noted that the Veteran had a growth on the left wrist removed in 1983 while in service.  

In an August 2010 statement, R.D related that he knew the Veteran for 17 years and that he witnessed the hardships he experiences due to the his left wrist pain.  

In the December 2010 VA examination, the Veteran reported ganglion cyst surgery during service.  He stated that the wrist was slightly better after the surgery but that he was left handed and it continued to bother him on top of the wrist.  He reported that after the surgery he was doing color guard and held the rifle for three hours and aggravated his left wrist.  Since that time, he related that he has had continued pain in the left wrist on the top of the wrist.  He reported numbness and tingling in the left wrist for about 15 years.  

An examination disclosed a well healed scar of the left wrist.  Although he stated that he felt occasional swelling, there was no current edema, swelling or redness.  He reported positive Tinel's at the wrist and elbow, and was very sensitive to touch.  After review of the C-file, CPRS, x-rays of the left hand/wrist, EMG studies of the upper extremities, interview and examination, the examiner opined that the neurology condition of the left wrist and parathesia of the fingers were not caused by or a result of the left wrist ganglionectomy while in service.  The examiner related that the Veteran stated the neuropathy did not start until about 1995 which was about 12 years after the surgery.  The examiner noted that there was no evidence that there was any relationship between the current complaint and the surgery in service and the neuropathy complaint started over 10 years after the surgery.  Furthermore, he stated that there is no evidence currently for neuropathy or paresthesia other than the Veteran's stated complaints.  The examiner related that although the Veteran reports pain over the surgical site, x-rays are normal, there is no deformity, redness, or other abnormality and the scar is well healed.  

Via various statements that Veteran has related that his problems with his wrist progressed through the years.  He has related that he is unable to tie his shoes and that it is hard for him to write.  According to the Veteran, he had ganglion surgery during service and has had problems ever since.  He also relates that he had several football injuries in service and that he was hurt in the wrist around 1982.  

After review of the evidence, the Board finds against the claim.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report wrist pain but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his left wrist disability other than residuals of a ganglionectomy is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his disability to service the preponderance of the evidence is against such a finding.  In this regard, aside from the left wrist ganglion cyst shown in service, service treatment records are devoid of a showing of any other left wrist problems.  Although the Veteran has reported several football injuries in service which cumulated into the pain, such events are undocumented in the record.  

Post-service evidence does not reflect complaints and/or treatment related to the left wrist following active service until years thereafter.  In fact, during an examination, the Veteran stated the neuropathy did not start until about 1995.  The Board emphasizes the multi-year gap between discharge from active duty service (1983) and initial reported symptoms related to the left wrist in approximately 1995 (a 12 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Furthermore, as discussed below, we are faced with more than a mere silent record.  

To the extent that there is an assertion of an in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  We note that the Veteran filed a VA disability compensation claim for service connection for several disabilities including the right wrist in January 1996 but did not claim service connection for a left wrist disability nor did he make any mention of any left wrist symptomatology.  We find it not credible that he would file a claim for a right wrist disability and not for an ongoing left wrist disability if he were experiencing continuity, especially in light of his assertions that his neuropathy started around 1995.  This silence when otherwise speaking constitutes negative evidence.  Equally important, he has presented no proof of residuals of trauma.  Rather, it was determined that there was no deformity, x-ray or other abnormality.  Here, we find the assertion of a residual of trauma to be not credible.  

Here, the Board is presented with the lack of complaints, diagnosis and/or treatment for the left wrist other than ganglion cyst of the left wrist in service; a gap in time between discharge and post service manifestations; and the Veteran's failure to include such a claim in his original claim for compensation.  As such, the Board is not presented with silence alone.  

Furthermore, we find that the more probative evidence establishes that the Veteran's left wrist disability other than residuals of a ganglionectomy is not secondary to his service connected left wrist residuals of ganglionectomy.  In this regard, we note that the Veteran argues that he had surgery on the ganglion during service and has had problems ever since.  The Board has considered that the Veteran is competent to report symptoms such as pain.  See Layno, 6 Vet. App. at 469.  However, the Board finds that he is not competent to state whether he has a left wrist disability that is secondary to his left wrist residuals of a ganglionectomy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that the question of whether the Veteran has a left wrist disability that was caused or aggravated by his service connected left wrist residual of ganglionectomy is too complex of a medical question to lend itself to the opinion of a layperson.  Moreover, the February 2009 VA examiner related that although the Veteran had a ganglionic cyst removed while in service, it would be unusual for a cyst removal to cause permanent nerve damage.  The examiner related that if there was any permanent nerve damage it would be present immediately after the cyst removal of which there was no evidence.  Here, we note that the VA examiner's opinion is consistent with the record.  In this regard, as per the Veteran's own statements, the onset of his symptoms was 12 years post service.  As such, there is no showing of left wrist nerve problems within a decade of separation much less immediately thereafter.  

Significantly, no professional has suggested such a connection between the current left wrist problems and the left wrist ganglionectomy.  Rather, we note that the December 2010 VA examiner opined that the neurology condition of the left wrist and parathesia of the fingers were not caused by or a result of the left wrist ganglionectomy while in service.  The VA examiner noted that the neuropathy did not start until about 1995 which was about 12 years after the surgery.  

Here, we have assigned greater probative value to the opinion of the VA examiner as the opinion was rendered after interview of the Veteran, examination and a review of the Veteran's claims file to include x-rays of the left hand/wrist and EMG studies of the upper extremities.  His detailed opinion also appears to be consistent with the historical record.  As such, we find that the probative and competent evidence of record is against the finding that the Veteran has a left wrist disability that is related to his service connected residuals of left wrist ganglionectomy.  

In any event, we note that the December 2010 VA examiner found that there is no evidence currently for neuropathy or paresthesia other than the Veteran's stated complaints.  The examiner related that although the Veteran reports pain over the surgical sight, x-rays are normal, there is no deformity, redness, or other abnormality and the scar is well healed.  

We also note that R. D. related in August 2010 that he witnessed the hardships the Veteran experiences because of his left wrist pain.  While R.D. noted the problems that the Veteran has with his left wrist, his statement does not relate the Veteran's current left wrist disability to service.  Rather, R.D. offers a statement regarding the severity of the Veteran's disability but not the etiology of it.  As the question of whether the Veteran has a left wrist disability is not in dispute, we find that R.D.'s statement lacks probative value.  

In sum, we find that the more probative evidence to include the lack of complaints, diagnosis and/or treatment for a left wrist problem other than ganglion cyst of the left wrist in service; a gap in time between discharge and post service manifestations; the Veteran's failure to include such a claim in his original claim for compensation; and the opinions of the VA examiners weigh against the claim.  The evidence deemed most probative by the Board establishes that a left wrist disability other than residuals of a ganglionectomy is not attributable to service and/or a service connected disease or injury.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left wrist disability other than residuals of a ganglionectomy is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


